        Case 1:19-cv-03814-RBW Document 9-1 Filed 02/18/20 Page 1 of 11



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

 JEREMY OLSEN,
        Plaintiff,
        v.                                          Case No. 1:19-cv-03814



 ALEX AZAR, in his capacity as Secretary of
 the United States Department of Health and
 Human Services,
        Defendant.




                            AFFIDAVIT OF SERVICE BY MAIL

       On January 14, 2020, I, Paula Seguin, Senior Paralegal at Lowenstein Sandler, LLP, mailed

a true and correct copy of the Summons, Notice of Errata Regarding Class Action Complaint and

exhibit, Plaintiff’s Motion for Summary Judgment, Declaration of Jeffrey Blumenfeld in Support

of Plaintiff’s Motion for Summary Judgment, and Notice of Designation of Related Cases Pending

in This or Any Other United States Court related to the above-referenced case via United States

Postal Service:

   1. Certified Mail – Return Receipt (article no. 7015 1660 0000 7889 0736) addressed to the

       United States Attorney’s Office, 555 4th Street, NW, Washington, DC 20001. A copy of

       the United States Postal Service Tracking Status is attached as Exhibit 1;

   2. Certified Mail – Return Receipt (article no. 7015 1660 0000 7889 0729) addressed to the

       United States Department of Health & Human Services, 200 Independence Avenue, SW,

       Washington, DC 20201. A copy of the United States Postal Service Tracking Status is

       attached as Exhibit 2;
       Case 1:19-cv-03814-RBW Document 9-1 Filed 02/18/20 Page 2 of 11



   3. Certified Mail – Return Receipt (article no. 7015 1660 0000 7889 0743) addressed to the

       United States Attorney General, 950 Pennsylvania Avenue, NW, Washington, DC 20530.

       A copy of the United States Postal Service Tracking Status is attached as Exhibit 3;


       I declare under penalty of perjury that the foregoing is true and correct. Executed on this

18th day of February, 2020 in Washington, DC.

                                                                   /s/Paula Seguin
Case 1:19-cv-03814-RBW Document 9-1 Filed 02/18/20 Page 3 of 11




                Exhibit 1
1/29/2020                                    USPS.com® - 9-1
                     Case 1:19-cv-03814-RBW Document     USPS Tracking® Results
                                                              Filed 02/18/20    Page 4 of 11


   USPS Tracking
                                            ®                                                    FAQs   




                                                  Track Another Package          +




                                                                                               Remove   
   Tracking Number: 70151660000078890736

   Your item was delivered at 5:49 am on January 23, 2020 in WASHINGTON, DC 20530.




     Delivered




                                                                                                        Feedback
   January 23, 2020 at 5:49 am
   Delivered
   WASHINGTON, DC 20530

   Get Updates         




                                                                                                  
       Text & Email Updates


                                                                                                  
       Tracking History


       January 23, 2020, 5:49 am
       Delivered
       WASHINGTON, DC 20530
       Your item was delivered at 5:49 am on January 23, 2020 in WASHINGTON, DC 20530.



       January 22, 2020, 11:03 am
       Available for Pickup
       WASHINGTON, DC 20530



       January 22, 2020, 8:39 am
       Out for Delivery
       WASHINGTON, DC 20018

https://tools.usps.com/go/TrackConfirmAction?qtc_tLabels1=70151660000078890736                                1/3
1/29/2020                                    USPS.com® - 9-1
                     Case 1:19-cv-03814-RBW Document     USPS Tracking® Results
                                                              Filed 02/18/20    Page 5 of 11

       January 22, 2020, 5:48 am
       Arrived at Unit
       WASHINGTON, DC 20018



       January 17, 2020, 3:55 am
       Forwarded
       WASHINGTON, DC



       January 16, 2020, 1:05 pm
       Notice Left (No Authorized Recipient Available)
       WASHINGTON, DC 20001



       January 16, 2020, 7:10 am
       Out for Delivery
       WASHINGTON, DC 20001



       January 16, 2020, 3:43 am




                                                                                               Feedback
       Arrived at Unit
       WASHINGTON, DC 20018



       January 16, 2020, 2:25 am
       Arrived at USPS Regional Facility
       WASHINGTON DC DISTRIBUTION CENTER



       January 15, 2020, 6:37 pm
       Arrived at USPS Regional Facility
       SOUTHERN MD DISTRIBUTION CENTER ANNEX



       January 15, 2020
       In Transit to Next Facility



       January 14, 2020, 5:11 pm
       Departed Post Office
       WASHINGTON, DC 20037



       January 14, 2020, 11:52 am
       USPS in possession of item
       WASHINGTON, DC 20037

https://tools.usps.com/go/TrackConfirmAction?qtc_tLabels1=70151660000078890736                       2/3
Case 1:19-cv-03814-RBW Document 9-1 Filed 02/18/20 Page 6 of 11




                Exhibit 2
1/29/2020                                    USPS.com® - 9-1
                     Case 1:19-cv-03814-RBW Document     USPS Tracking® Results
                                                              Filed 02/18/20    Page 7 of 11


   USPS Tracking
                                            ®                                                               FAQs    




                                                  Track Another Package           +




                                                                                                         Remove     
   Tracking Number: 70151660000078890729

   Your item was delivered to the front desk, reception area, or mail room at 11:44 am on January 16,
   2020 in WASHINGTON, DC 20201.




     Delivered




                                                                                                                    Feedback
   January 16, 2020 at 11:44 am
   Delivered, Front Desk/Reception/Mail Room
   WASHINGTON, DC 20201

   Get Updates         




                                                                                                              
       Text & Email Updates


                                                                                                              
       Tracking History


       January 16, 2020, 11:44 am
       Delivered, Front Desk/Reception/Mail Room
       WASHINGTON, DC 20201
       Your item was delivered to the front desk, reception area, or mail room at 11:44 am on January 16, 2020 in
       WASHINGTON, DC 20201.



       January 16, 2020, 10:40 am
       Available for Pickup
       WASHINGTON, DC 20201




https://tools.usps.com/go/TrackConfirmAction?qtc_tLabels1=70151660000078890729#                                           1/3
1/29/2020                                    USPS.com® - 9-1
                     Case 1:19-cv-03814-RBW Document     USPS Tracking® Results
                                                              Filed 02/18/20    Page 8 of 11
       January 16, 2020, 7:36 am
       Arrived at Unit
       WASHINGTON, DC 20018



       January 16, 2020, 4:35 am
       Departed USPS Regional Facility
       WASHINGTON DC DISTRIBUTION CENTER



       January 16, 2020, 2:24 am
       Arrived at USPS Regional Facility
       WASHINGTON DC DISTRIBUTION CENTER



       January 15, 2020, 6:37 pm
       Arrived at USPS Regional Facility
       SOUTHERN MD DISTRIBUTION CENTER ANNEX



       January 15, 2020
       In Transit to Next Facility




                                                                                                   Feedback
       January 14, 2020, 5:11 pm
       Departed Post Office
       WASHINGTON, DC 20037



       January 14, 2020, 11:52 am
       USPS in possession of item
       WASHINGTON, DC 20037




                                                                                               
       Product Information



                                                               See Less      




                                 Can’t find what you’re looking for?
                         Go to our FAQs section to find answers to your tracking questions.
https://tools.usps.com/go/TrackConfirmAction?qtc_tLabels1=70151660000078890729#                          2/3
Case 1:19-cv-03814-RBW Document 9-1 Filed 02/18/20 Page 9 of 11




                Exhibit 3
1/29/2020                                   USPS.com® -9-1
                    Case 1:19-cv-03814-RBW Document     USPS Filed
                                                             Tracking® Results
                                                                     02/18/20  Page 10 of 11


   USPS Tracking
                                           ®                                                                    FAQs   




                                                 Track Another Package                  +




                                                                                                              Remove   
   Tracking Number: 70151660000078890743

   Your item was delivered at 5:33 am on January 17, 2020 in WASHINGTON, DC 20530.




     Delivered




                                                                                                                       Feedback
   January 17, 2020 at 5:33 am
   Delivered
   WASHINGTON, DC 20530




                                                                                                                 
       Text & Email Updates


                                                                                                                 
       Tracking History


       January 17, 2020, 5:33 am
       Delivered
       WASHINGTON, DC 20530
       Your item was delivered at 5:33 am on January 17, 2020 in WASHINGTON, DC 20530.



       January 16, 2020, 11:01 am
       Available for Pickup
       WASHINGTON, DC 20530



       January 16, 2020, 9:03 am
       Arrived at Unit
       WASHINGTON, DC 20018


https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tLc=2&text28777=&tLabels=70151660000078890743%2C                  1/3
1/29/2020                                   USPS.com® -9-1
                    Case 1:19-cv-03814-RBW Document     USPS Filed
                                                             Tracking® Results
                                                                     02/18/20  Page 11 of 11
       January 16, 2020, 4:35 am
       Departed USPS Regional Facility
       WASHINGTON DC DISTRIBUTION CENTER



       January 16, 2020, 2:24 am
       Arrived at USPS Regional Facility
       WASHINGTON DC DISTRIBUTION CENTER



       January 15, 2020, 6:37 pm
       Arrived at USPS Regional Facility
       SOUTHERN MD DISTRIBUTION CENTER ANNEX



       January 15, 2020
       In Transit to Next Facility



       January 14, 2020, 5:11 pm
       Departed Post Office
       WASHINGTON, DC 20037




                                                                                                                  Feedback
       January 14, 2020, 11:52 am
       USPS in possession of item
       WASHINGTON, DC 20037




                                                                                                              
       Product Information



                                                              See Less      




                                 Can’t find what you’re looking for?
                         Go to our FAQs section to find answers to your tracking questions.


                                                                  FAQs



https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tLc=2&text28777=&tLabels=70151660000078890743%2C             2/3
